Simmons, Justice.
The only ground taken in the motion for a new trial in this case is that the verdict was contrary to law and to the evidence. There was no exception to the charge cf the court, and the presumption is that the court charged fully, fairly and legally upon all the questions made in the case. We have read the testimony in this record, and we think it was sufficient to authorize the jury to find for the complainant in the case. The motion was argued before the trial judge twice, and he refused to grant a new trial. He was satisfied with the finding of the jury, and there was evidence to sustain the verdict. We will not interfere with his judgment in refusing a new trial. See Brown v. Meador & Griffin, just decided (post). Judgment affirmed.